Case 2:19-cv-03152-MKB-RER Document 17-5 Filed 06/05/19 Page 1 of 15 PagelD #: 191

EXHIBIT B
weer conn Forwarded message --+-++--~

From; Young Israel of Woodmere <hbillet@gmail.com>
Date: Wed, Nov 28, 2018, 5:16 PM

Subject: The Absolute Requirement to Vaccinate Our Children

  

 

 

 

- 4
' :

 

ty x tae
arama!
ae nt

Dear Members

| want to endorse the view that advocates a pro vaccination policy. Instead
of just saying it, | am enclosing some articles written by prominent doctors
and Rabbis, Parents who do not vaccinate their children are negligent at
the very least. And the net conclusion is that they are irresponsible with
their children, the children of others, and all newborns up to a year old.
There are no legitimate religious grounds to oppose vaccination. There are
very clear religious grounds to make vaccination of children obligatory!
Herd immunity only works if everyone is vaccinated. Clearly and tragically it
did not work in Brooklyn or Monsey.

| believe in being an educated consumer. So read as much as you choose
of what follows in this letter.

First is a note from Dr. Irit Rasooly, a very well educated and trained
Orthodox Jewish Pediatrician at the very prestigious CHOP (Children's
Hospital of Philadelphia). It is followed by an op ed published recently by
our own Rabbi Dr Glait in the Jewish Press, That is followed by a link to a
halachic decision by a prominent Chareidi authority. And finally is a link to a
learned article by Rabbi Dr Glatt and Rabbi Breitowitz

RHB

1. DR. IRITRASOOLY

 
 

As a pediatrician at CHOP | am getting increasingly alarming reports about
the measles outbreak in Lakewood. In Lakewood since 10/13 there have
been 74 children diagnosed with measles, only one of whom travelled to
Israel, 24 children in Brooklyn have contracted the illness. Measles is highly
contagious (living on surfaces for up to 2h) andthe list of potential exposure
sites includes shuls, restaurants, and smicha halls. Individuals likely spread
the infection unknowingly; according to the CDC, individuals infected with
measles manifest rash ~14d after exposure (range 7-21d). Infected
individuals are contagious ~4d prior to developing a rash.

As you likely have heard, measles is a very serious illness-- approximately
4/500 individuals with the infection will die. An 18mo in Israel (where nearly
700 children have contracted measles) was recently killed. Moreover,
measles encephalitis can cause neurologic devastation and the virus can
live dormant in the body and cause a neurologic infection that emerges
years after infection.

Vaccination is clearly the most effective way to prevent this disease--
however it is important to note that the MMR is effective in 93-97% of
individuals, meaning that within our school community there are likely

fully immunized individuals who are vulnerable, Of course there are also
likely children and staff receiving immune modulating therapies or who
have other forms of immune compromise that preclude them from receiving
this immunization...therefore in light of this outbreak (and the upcoming
holidays in which people are likely to have exposures) it would be
very helpful to take steps to ensure the safety of the members of

our synagogue and school community!

if there are individuals who have not received MMR immunizations, it would
be appropriate to “quarantine” them after travel to affected areas or
exposure to unimmunized individuals from affected areas. I've spoken fo
one of my colleagues, an infectious disease vaccine expert, who is
advising underimmunized individuals (who are missing one or both of
the MMR immunizations) returning from areas of outbreak who are
immunized within 48h be precluded from activities for 7 days.
Underimmunized individuals returning from areas of outbreak who do
not receive the MMR should be precluded for 21d (however 10-12d is a
reasonable compromise, in his opinion).He said he has received calls
from several synagogues and a pediatrician in Lakewood about this issue.

lrit Rasooly, MD FAAP

Concerned parent of Leora (fully immunized kindergartener), Ella (age 2,
who has only received 1 MMR), and Matan (age 2 mo, who is relying on
herd immunity and maternal antibody protection).

P.S. In your personal lives, you can encourage families who approach you
with concern to speak to their pediatricians about steps to increase
protection against measles! | have also spoken to local primary care

 
 

pediatricians who have assured me that in light of this outbreak, they are
immunizing children at the earliest periods of time within the recommended
time frame (i.e. at age 12 months, during the recommended 12-15 month
window and 4y, during the recommended 4-6y window), They are also
reminding families that children 6-11 months old traveling to Israel or
Europe should receive an early dose of the MMR vaccine(ideally 2
weeks before travel) because maternal antibodies are waning at this point
and likely offer incomplete protection, Children immunized before 12 mo will
need a second immunization after 12mo as they will not have mounted a
sustained immune response from the initial vaccine.

 

Op-Ed for the Jewish Press
The Peopie of the Book Should Follow the Book
Rabbi Aaron E, Glatt, MD

There is a small yet very vocal and influential group of “anti-vaxxers" living
in our heimeshe communities. They should stop reading now, as they will:
not like what | have to say, will not listen to what | have to say, and will write
scathing diatribes against me. However, | hope the rest of Klal Yisroel
keeps on reading this critically important pikuah nefashos article, which the
Yerushalmi essentially states is a primary chiyuv of a Rav to darshen
(explicate) about.

"Measles Outbreak in New York City in the Orthodox Jewish
Community" was the title of a letter seni this week by the Department of
Health to physicians across the state. Unfortunately, this is only the latest
such tragic headline amongst numerous similar and preventable outbreaks
in recent months and years, in our communities, in the US, Eretz Yisroel
and Europe. | was truly saddened, embarrassed and pained.

Almost all the cases of measles are directly related to someone (or many
people) being unvaccinated and spreading their illness and ignorance to
others. | am very sorry if that offends anyone, but one of my vaccinated
grandchildren (2 years old) just had to get an urgent premature second
dose of MMR vaccine and a 5-month old grandson too young to be
vaccinated had to get a painful gamma globulin shot, because of such
incorrect and therefore dangerous medical views. Hashem yeracheim.

There is absolutely no one who disagrees with the psak that a parent is
required to remove one's child to safety when a danger is present. Indeed,
this is part of the basis for the halachic ruling of HaRav Elyashiv zt"l who

 
 

viewed normal childhood vaccinations as being an obligatory part of
parental obligations. HaRav Asher Weiss, shlita, poseik for Shaare Zedek
Hospital, a premier orthodox run hospital in Eretz Yisroel says itis a
mitzvah and chiyuv to get vaccinated, bringing a proof from the story of
Sodom from this week's Parsha (which | do not have the room to reiterate
here). He further states that Yeshivas have the right and even obligation to
protect other students, and should not allow unvaccinated children into
school. This is similarly the written psak of HaRav Yitzchok Ziberstein,
shlita as well as the psak of HaRav Elyashiv, who ruled that parents have
the right to have unvaccinated children excluded from class so as not to
cause unnecessary risks for their children.

Many other gedolei Yisroel, including HaRav Shlomo Zalman Auerbach zt"|,
HaRav Yehoshua Newirth, zt"l, and yibadeil bein chayim lechayim, HaRav
J. David Bleich, HaRav Reuven Feinstein, HaRav Hershel Schachter and
HaRav Mordechai Willig, shlita, have all ruled that there is no basis in
halacha to suggest that vaccinations should be avoided. All strongly urge
and support appropriate universal vaccination against the major childhood
potentially fatal illness that are preventable. Indeed, it is sheker (false) to
officially vow that Jewish law forbids vaccination - which is the only way in
some states to avoid mandatory state vaccination laws by providing such

a false religious attestation.

So why ail the headlines, anguish and outbreaks in our camps, amongst
the "People of the Book"? Why did 180 children, 80% who were
unvaccinated, die in the US 2017/18 from flu, along with 80,000 adults?
Why do Yeshivas and camps have to close down and stop learning
because of mumps outbreaks? Why were six babies hospitalized with
measles in the past month at Ichilov Medical Center in Tel Aviv?

In my humble opinion, as a Rav and infectious diseases expert, it is
because we somehow have forgotten to read the (halachic and medical)
Book. Halacha states that if there is a dispute regarding whether a patient
should eat on Yom Kippur or if Shabbes desecration is necessary to save a
life, the most cornpetent and / or the majority of experts make the
determination,

Regarding vaccination against the major vaccine preventable illnesses,
both determinants (expertise and majority) are the same. The Centers for
Disease Controj and Prevention, the World Health Organization, the
Infectious Diseases Society of America, all 50 State Departments of Health
in the US, the Pediatric Infectious Disease Society, the American College of
Physicians, plus every other maior professional infection control
organization in the world, clearly opine unanimously. Bar none - “leis man
depalig” (there is no mumcheh [expert] organization that disagrees) - all
strongly urge vaccination as the only way to control these preventable and
rachmana leztlan fatal diseases, Chasdei Hashem - no one dies anymore
of smailpox; polio is almost wiped out - solely, and only because of very
successful vaccination programs.

 
Why are people not following these medicai experts as halacha requires?
Why are my (and your) precious children and grandchildren exposed to
lethal illnesses, forced to take painful and unnecessary additional
medications and shots, because you, a non-expert "believe" otherwise.

Imagine if parents were to insist their child come to school armed with a
revolver. Would even the most ardent gun rights activist insist this is their
right? So why are we letting children come to our shuls, schools and
camps spreading serious potentially life threatening illness that could
have been prevented by vaccination?

All the major rabbinic organizations have rightly and strongly spoken out
against physician assisted suicide; | myself also recently published on
this subject. Therefore, | feel compelled to publicly speak out (again) as
well against "non-vaccination assisted suicide", a cause which
unfortunately does not get enough similar support.

 

3, https:/ijwww.theyeshivaworld.com/news/qeneral/16311838/rav-
moshe-sternbuch-writes-letter-to-rav-malkiel-kotler-about-the-
halachic-requirement-to-vaccinate.html

 

4, Read more on this subject in the Journal of Halacha, here

 

Young Israel of Woodmere, 859 Peninsula Blvd., Woodmere, NY 11598

SafeUnsubscribe™ rh@halb.ora

Forward this email to a friend. | Update Profile | About our service provider
Sent by hbillet@gqmail.com in collaboration with

 

=

Try it free today

 

 

 

 
~Rav Moshe Sternbuch Writes Letter To Rav
Malkiel Kotler About The Halachic
. Requirement To Vaccinate

November 27, 2018 1:45 pm

 

The following translation was done by Rabbi Yair Hoffman from the original letter, which
appears below. (Additionally, the issue of vaccinations was brought up at the Agudah
Convention at a panel with HaRav Elya Brudny and Harav Yosef Elefant. The video below

is from that session.)
B‘Ezras Hashem
18th of Kislev, 5779

To the Honorable Rosh Yeshiva of Lakewood, HaGaon HaGadol HaRav Aryeh Malkiel
Kotler, Shiita, .

This [letter] is in further discussion regarding the matter his honor [Rav Malkiel Kotler
Shlita] discussed with me on the telephone about the decision of the American
Menahelim of schools to prevent children who are unvaccinated with the Measles
vaccine (MMR) from entering and studying in the Talmud Torah.
RAV MALKIEL’S VIEW

According to his [Rabbi Kotler’s] words, on account of this, there are thousands of
children in the New York and surrounding area that are sitting in their homes. This is
because their parents are refusing to vaccinate them on account of a concern that the
vaccination itself may be harmful to the child,

THE ADMINISTRATORS’ VIEW

On the other hand, the administrations of the Talmud Torahs refuse to accept these
students the entire time that they remain unvaccinated. This is on account of the danger
that they will cause the spread of measles throughout the Talmud Torah.

According to his [Rabbi Kotler’s] view, “This ts improper, since there is substance to the
view that the vaccine may be damaging. There is also the matter that according to his
[Rabbi Kotier’s] words, there are Gedolei Torah that agree with the view that parents
cannot be forced to vaccinate.”

RAV SHTERNBUCH’S PREVIOUS LETTER

Now regarding this issue, | have written a responsa regarding that which is pertinent to
Eretz Yisroel. The matter is dependent upon time and place. | have not come to rule on
the issue regarding America, That is dependent upon the rulings of the sages of that
place, Nonetheless, in a number of aspects we may extrapolate from here [Eretz Yisroel]
to there. | will copy here the letter that | wrote in regard to Eretz Yisroel,

Regarding the measles epidemic that has spread here, to the point where close to two
two thousand ill people have contracted the disease in the past year, may Hashem have
mercy. Now according to the research of the physicians that was presented to me, out
of every thousand people that contract measles one or two will actually die.

It would appear that under such circumstances, where it was demonstrably proven that

one out of every thousand dies from the illness - this would be considered Pikuach
Nefesh in order to allow a hatzalah for life threatening circumstances.

SOURCE
The heart of the issue Is apparent from the words of the Maggid Mishna (Shabbos 2:13)
and is cited in the Mogain Avrohom 330:3. “Even though not even one in a thousand
women in labor pass away during a birth, nonetheless, a woman in jabor is considered
as a dangerously Ill person to violate Shabbos. [It is just that ideally, one should only
violate it with a shinui].

OTHER POSKIM THAT CONSIDER 1 in 1000 PIKUACH NEFESH

Similarly, we find regarding prohibitions [where the concept of bitul is for some reason
inapplicable], that we are concerned for a very remote possibility - even if it is only one
in a thousand (See Rashi, Bava Metziah 6b “Kulam."). A matter that involves danger is
more serious than a matter that involves a prohibition,

If so, regarding matters of life and death - where we do not follow a majority - it is
worthwhile to be concerned even for a remote possibility of one in a thousand.

POSKIM THAT CONSIDER 1 in 1000 REMOTE

On the other hand, we do find a number of Poskim [that are of the position] that a one
in a thousand possibility does not qualify enough to be a danger upon which one would
violate the Shabbos. as the Mogain Avrohom 316:23 has written ~ that it is forbidden to
kill a rodent on Shabbos even when there is a concern that it will fall into the food. For
this is a matter that is not common, and he can always cover the food. Also, the chance
that it is dangerous in the food is one in a thousand. It is similarly explained in the
responsum of Rabbi Akiva Eiger (Vol. | #60) that even if their is substantial pain and
agony, and that there is a remote one in a thousand possibility that it will develop into a
life-threatening situation or possible life-threatening situation - this is not considered
pikuach nefesh. The Chazon Ish zt"l has already warned about this in his letters
(Teshuvos and Ksavim #48), that we should not too quickly declare Pikuach Nefesh for
every remote possibility — for if so you give a supportive hand to the derelicts - who will
constantly find a remote concern in which to violate Shabbos, They will then come to
work on Shabbos for purposes of making a living and will say that they are doing so
because of Pikuach Nefesh,

RESOLUTION

We must, therefore, distinguish between the situations as follows:
That which the Mogain Avrohom and Rabbi Akiva Eiger have written, that one ina
thousand is not considered even a possible Pikuach Nefeshis is in regard to whether we
consider the remote one in a thousand chance that it will “enter into a dangerous
situation” - as the wording of Rabbi Akiva Eiger indicates ~ “that it will develop into a life
threatening situation.” However, when the danger is clearly present before us - where
we have cases of mortality of one in a thousand - like a woman giving birth - it is proper
to be concerned for a remote possibility and it is treated like possible Pikuach Nefesh
(See further what we have written on this in Teshuvos v'Hanhagos Volume V #399).

APPLICATION TO HERE

if so, here too, where there are before us situations where on account of a failure to
vaccinate they arrived at true danger to life it is considered PIKUACH NEFESH to force
the parents to vaccinate their children [similarly, even the parents of vaccinated children
are permitted to demand that children who are not vaccinated not be allowed to enter
the Talmud Torah together with their children, as will be explained later.]

MEASLES CAN DAMAGE LUNGS AND BRAIN

It would further appear that even without a concern of the mortality rate of measles, the
doctors testify that measles will at times cause damage to internal organs [where it can
cause brain infections and lung infections that cause cause permanent damage to
breathing,] | remember that ! heard from the Brisker Rav zt"! on that which is explained
in the Gemorah, that one must do a hatafas dam bris Metzitzah on Shabbos because
without this there is a danger to the child. He was asked how nowadays where it was
proven medically that there is no danger or Pikuach Nefesh in leaving out the Metzitzah
it should be forbidden on Shabbos, He explained that Pikuach Nefesh also involves long
term weaknesses that can cause weaknesses in the future, and here too with a strong
attack of measles, this illness can cause damage to the internal organs. At times this will
not be noticed immediately, only after several years. On account of this concern,
parents have the right to demand that those children who are not vaccinated not study
with their own children.

Even though there are some individual doctors who claim that the vaccine can damage
the child, since the overwhelming majority of doctors hold that vaccines do not damage
at all. We are not to follow the tiny fraction of a minority of doctors who claim that
vaccines damage (even though in general in safek pikuach nefesh cases we do not
follow the majority in cases of medical opinions as is explained in Shulchan Aruch ole
618:4) because here it is different in that if we follow the minority view, we are
endangering others according to the majority view of the doctors. On the other hand, if
we follow the view of the majority of doctors, we will be endangering people according
to the view of the minority of doctors, In such a situation where on each side there is
Pikuach Nefesh, we must certainly follow the majority. For the entire reason not to
follow the majority is just in order to save life - and there is no “greater saving” here if
we follow the minority view. Thus the halacha goes back to following the majority like in
all other Torah cases where we follow the majority. Therefore it is clear that the father
MAY NOT prevent his child from being vaccinated and to cause him to enter a situation
that is Pikuach Nefesh according to the majority of medical opinion. Certainly here,
where refraining from vaccinating a child causes damage to others. For on account of
his not vaccinating his child he is causing the epidemic to spread further not only for his
child but for others who can get sick from his child.

It would seem further that the parents of vaccinated children can demand that those
children that are not vaccinated not be allowed to enter into schools together with their
children, For as it is-known this disease is very communicable. The vaccination itself
cannot completely prevent the spread of it [there remains a 3 percent chance of
infection even after vaccination]. The children that are not vaccinated do not havea
right to endanger the vaccinated children and to expose them to the disease ~ even
though the mortal danger to them is remote and minimal, since there is a small chance
that they can become sickened by the disease, The parents have the right to demand
that their children not be exposed to the illness even with no mortal danger,

We find similar to this in regard to the smoking of cigarettes. There the Halacha is clear
that smokers are NOT PERMITTED to smoke cigarettes in a public place since they
damage the rest of the public that do not smoke. Even though there are some
individuals that claim that smoke does not cause damage, nonetheless, they do not
have the right to force the public to follow the minority medical opinion. Here too, since
the majority of doctors hold that they should vaccinate, the father is not permitted o
force the public to rely on the minority view of doctors that hold not to vaccinate,
Rather, the public can demand to fulfill the halachic obligation of Pikuach Nefesh to
follow the view of the majority of doctors, It comes out that even the administration of
the schools are not obligated to accept a child that did not vaccinate - since it is
dangerous [to do so] and against the desires of the parents who are concerned for

narm.

 
And while it is true that perhaps from the perspective of a lofty level of Bitachon a
person may be permitted to rely on the Holy One Blessed Be He and not vaccinate (if he
is truly on that high level of faith in Hashem in all of his matters), but Bitachon is only in
matters that are between him and his Master, but in a place where he is liable to bring
others into a state of danger ~ he Is not permitted to endanger others. Rather, he is
obligated to function in the manner of the halacha of saving lives. Therefore, the
administrations of the schools should conduct themselves in the manner of Torah and
they may demand that the students who have not been vaccinated not be admitted into
Yeshiva, And even though the Talmud Torah of Tinokos shel Bais Rabban is most
serious, for we do not abolish the study of Tashbar even for the building of the Bais

Ha Mikdash ~ nonetheless, here where there is a concern for danger - even a remote
danger - they do not have the right to cause a danger to others, And even though that
there is in this a Chilu! Hashem - a desecration of the Name for they give power to
heretics and derelicts to make fun of Chareidim, for the epidemic is specific to religious
cormmunities, and they claim that our religion is not concerned for loss of life - during a
time when the opposite is true - that our Holy Torah is concerned for every aspect of
Pik uach Nefesh.

In conclusion, since it is proven that vaccines are effective to prevent the spread of
disease, it is an obligation upon every father to vaccinate his children to prevent spread
of the disease ~ as is the law of the Torah to follow the majority view of experts.
Certainly here, where the view of the overwhelming majority of doctors and the boards
of health that one should vaccinate, certainly then the administration of the schools may
demnand that those children that were not vaccinates not enter into the Talmud Torah,

All our words here apply to Eretz Yisroel, but that which is relevant to America, the
Rabbis and Admorim there should judge it, and they should listen to the opinion of the
doctors and follow the law of the Torah. Their intent is for the sake of Heaven to clarify
the Halacha and they will have Divine assistance, and one who observes the Mitzvah to
listento Divrel Chachomim will know no evil,

| am involved in communal needs and | therefore shortened my words, the intelligent
thin ker will understand and add a lesson,

His Friend who desires his good welfare and who anticipates much Divine mercy, and
may” he fulfill within us “And i shall remove all illness from within your midst,"
[Rav] Moshe Sternbuch

Rabbi Moshe Sternbuch Sw AW

Fr
Chief Rabbi WERT
. onseRT nA 23?
of the Orthodox Rabbinical Courts yh Oe pny
Jerusalem
: Peay Ne nN ADE OR
Rosh HaYeshiva- Ramat Bet Shemesh WU MERI Mao Ap san TTD ON

 

myo

Ww TIOF NP

RYDIIY AZVIP INDI TIN JIT SITAR RAN To Nw wR ae Tad

TNA DWI

Yun? — IVTINA TTA VAI AVANT TITR, Ya703 WN] SonwA WwN OMIT Pwo
mR TAND PITT A Teena ee? wen? nasny Fons Oona opxw ortenn
TAD ONIN FORS IIS GAY 89 OTPNIS MIM PAY bw CHT) O9IND OD
yoT 92 DMN Fay? DIN Ts TaN Nea AN Toso) 7? Pw ayy pone wen
NOW IOS PTITA FN TWIST] PIN TAN Fon wenn? wy TID NaN WONT RY
82 TR? DIDIOVAY TN ITS wo PIIToy BIT) Ps PNW ONT? Ho wow ya pts

PFY en? DYN AT

(PITA FIND 1 Te NPI ON AAT Sew) WD MT AAI! NANI Ny pwd TT
jPTWN) DVS FAO Yap 239 DTT N23 On NY .OIPAT won Ty nl Non APMONY
TANT) SONG YA AIAY ANS WS

TDW] VIN OPEN) A ND RAIN We Ti INO TowoTw NASA Noo WTIN IN
(OW 18 TAN I FEN DP IN Yay PIA Yo AYINW DONATI TPAN 9? Mon Twn
YT? ‘waa MpeeD wh TN TD DTA 42ND Fow Ine? PANN Poe WIT Nao
NAS TT AUNT 2/2) DWI TST IST TW OND WT Te) wes pea Aes7 WT
TA Yay TRAD 797 "10 FT oe eT NY QEN Tax Tex Ape PERNT ODD Dw oo
{27 IN w yt Iwo WAN Tw OA? Ww TNT 7 NN] wT IN mete Done ipo
DY YW ON) .QAN0 TANT Tne PINT Fe2 DWN AI RY DIPNIT OONONT DAYD
YN TPT] AT TAO FN NOT wad 7 DN NTA NOD NON (G19 TT ae

SYNOD INT PIN TS? Ton win

WO) FIT FN PY FIN DID wp NP IND TANT OPT 12 NSD NV TONOT NIN
FINO Fe WN YT ACT wo TeDwa I WONT (yD Peo uw OO} Naar any
) HOON TION NY PND TNS OM PONT AODe 71 aon AMO! AT AnipDed
VRAD PIN WT Ty FY WN) NOT Wal ND NON ONT? SD AYN) PIs Aya oD
3 STD DY BVA TID YP PTI A PN TIT POU IW TDdV.TID ANYT Qn
TD TIN DTN PIN TY 233 we NA RTP? I pew (ne an Oe) wand
IW TAwl Toy? Te Taw Jens wna? wai Mp. Fw PAN TY NY DTW ToY!IE?

AY Wand APD we PN TOI

ANS POO ITTNS Ws QIN TNT MAN Aga RY AD PDT pend wow AND Ppa
PIN Ts 2? PAINT WI) "IVT TD" IN AON IDN IY PINT Tyd cow INE IT)
AD) q7NG TAN ANY Fw DIPS 1192 ww — 12297 TNA MIvNw2 JIN "PIV AT Nsw
STATIN TTT NIT ys ew My) woo MP. PADd WTP PIN Fea Wwn wT Tp2
Rabbi Moshe Sternbuch TI Tow Mw

FF ton.
Chief Rabbi msn
_. OTISeNA Mone bo
of the Orthodox Rabbinical Courts rn obery pty
Jerusalem

a way Ns HOTS Tw
Rosh HaYeshiva- Ramat Bet Shemesh SAVE SET Mw Ow) OosET) DTI Oo"

 

JID TWA TIO? Way PMN] Pen oY OTP wo B97 INI OA DYN Ov oD en
OReTnen De Tn Fy OAT AN 7 O07) OT PIa PN YUN DYNA Tx Bn we Np I> Dw
ANTPY ID) O83 OY TRY TN Fen. THe? Teds Ao BOI Noy DTI WITT? DONE

-Lyay

TPRY OHS TOMO NIN DMA NOSY NASM AAT PIN WY XeI DIT TN) THY [2
TPST? ww NA WAP API DN? Way) Deon ON Fonywn Deovle? san
NOHO Nw 9 gy BDI PIN Tew OTT (A wT TTS ANAT AN
11] OPT Te ITN Yaw PD? TOP Ww TST NAY 2 HQwWl AI OF puns psy
TRIN AG FIND TP OYN TON NI Pion? wh Pipes OV Oly pre AN OW Oy
TPePIN DVR 2 Da NUN TS Pow A PT De we Maw 29 Ny Po eet IW DRI
02 TIN? NPN IDR WIP NP Ove?) AEA? JOA INN? DYY JOINS TIT Ow GRR
Paine Ty Went ayn ow PAN NPANA NIN IND OA 3TNY WP, TY? Ten I TAT
TON TIT DY IAN 1 NON CP TH PHT TAD WAT ADw DAN] Donn ON

102 DY TH > AO NDING DPRY OTe Wht? DTH? Ht wr wen

RAV NANT YD 7aN Far? PH? STAY eeniqw Oar ODM Oona Tad wow SYN fh
OVIN] CONST NWOT NOW? YAN? PX 97D PI PNW) pay DMD ONSITT
Wiel Pew POI) CONAT) IA It NY woo Pd POV NOVOTNY a Ponny
DAW NO] DRT VD DTS OD Pe SAW waa As OTT CT a Aeon oo nad
ON TRA) ,OeNoTT J FET? woo ps WEN INWD Pry NATH] OD Wd 359 ON ANT
ZITA (ONS DRED NYT 7 wo MP9 ww Dad Ten Dy yond) DNs IN WN 343
ONT ITN ANS J? NBO] 73 NTT A Th J? wre ONT wd PI TS KON TN BAT
222 PT WN Wve WS Fy T NA OO MOST ND NDT) WSO NIP TMS Dose PD PP
JONI POINT 1 yon? O9940 INT paw OTwO ND 99717 CD UW IAT A719 MTN
OT VT DYNA? 3A Oe AIT ROA) WIT DNaTIF] IM Ay Ts way npa3 JO]
vy EPINN IN DY AN BO 2SN EO Ne Ahan MVwann ON Penn wa saw

Ja pap

NO DADING OXY OT ONY wT? DAVInAA Dean A Se ww TY Ae [t
Ia os nT TPIT Tan ST aw 0 OY TTI Ter Ts Woon
(ONT APR PIT wer DOTINN WIRw TYE TINY) TPIT wen aa? we? Fay
APO. PAT Vw? BVNIT77 ODN Detar? Pye OPO OYNw DITA? NT pA
TORY DIED TS Wo NT NTT IN STINE PIN Yen NA DDN DeTa AE weny qNI

S88 Ty X72 DI NPN BIT wen? Dod DN PI Now WT? Dem? Ty er) Fen

CIP] TW. WAG NW Dwi PAW Diwa pinw Fwy pw 035 Ny) Ay pod
py OMT APN? oD Oy o"¥n) Dwi Dox Wx NW? 1 Dope yD Wby
SW YO WT) DNs Ol RYT mew? TINT FN 9197 CONt Ok AT Py pena
CONST] VEO FY TWSD9 Wes WN PPA NW AND PR JON yw Dri Dewey
TAIT? POW] ISD wo) MPS TN Dep? wT? Oo Wes AN, en? prey ONT
— nT Raw TD) D285 FIP? PIN By TAR TaN NINA AN Ko |DNaTI IN

Pil? DeVANT OPT YW TD Pe NIK YD
Rabbi Moshe Sternbuch IAI Aw

fF ig Sa ig,
Chief Rabbi we
.. oTsth nivapn a5
of the Orthodox Rabbinical Courts Yn sh pany
Jerusalem
way ns ADT rateth RN
Rosh HaYeshiva- Ramat Bet Shemeshi 7? IM mawA Pe ose oD on

 

TANT NF BN] ORT NAT ay TIO? OTN RWI FINO TAT IN AON IN
YAW DYN FN WE? DENA 73 PI Tew pM Son NIT Vo PMs Pet MAY TTT.
AMWAY NSTI TN pT P99 INN NAN DONA JOD2ONLT WN Tw TID? DIN BAIN
NO MUNN N7w OOTY WITS OF eNw AN pts wn Pn Maen AoTyNy vn p71
TIT D022 PRT AHO PON Vow 2B TIA TN TY OMYAD TAIN THeFY YI
Tal TW OA? yx PINT Ms tmaw TDD wend NIN pen WIP THI pws an
DTA yt ww? Cwisi) ow? Tp oon Dw nh oten nD wee ba Fin ADIT OTN
TONMY Tw wa M0? DowYIN Dpx Dow ATA YO) DEN NPT Tone aypaAw

VAD YEN THT) 2O7 AWN AWwTTpr NIN! Jone Non

TH TN YENF IN VO 33 SIH MENON Mowe Yon? Hing PONY AMNw yo aT VV A
MOTT SST SAAT po ow 21 ONT AN Thy 1929 A pI) — Ann Mewanh yo
Dany WITT? TN PTI NET ONE YD NOD ON? wow NNT Tw) mT Dons

ATR TANS Tya29 Woe WY PIN Now

OM NATNET DIN WIT? NTN Male TDD Fa yaw) YIN? YY OF WWD IAT 9D
OF? NPY NPAT WPI? Bepy De PFT OMAN TN pF Hes ONO wyT wow Dw
JAD NP GEO 07 ae? Td Te wT Ne

NER PUN) p> MOBO TIN YF) bed Pea wa Fe wT

“TAIRA TEND AYP OT" 92 DEPP wt OI cee nT TOMO SY ITT VTS

 

(YWN World Headquarters - NYC)

Share this:
